                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN OWENS,                                   :
     Petitioner,                               :
                                               :
       v.                                      :       CIVIL ACTION NO. 18-CV-4522
                                               :
CITY OF PHILADELPHIA,                          :
     Respondent.                               :

                                              ORDER

       AND NOW, this 23rd day of October, 2018, upon consideration of pro se Petitioner Kevin

Owens’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), his Petition for Writ of

Mandamus (ECF No. 2), and his Motion for Return of Property (ECF No. 3), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Petition for Writ of Mandamus is DEEMED filed.

       3.      The Petition for Writ of Mandamus is DISMISSED for lack of jurisdiction for the

reasons set forth in the Court’s Memorandum. This dismissal is without prejudice to Owens’s right

to seek mandamus or other relief in the state courts with respect to his vehicle. Owens may not file

an amended petition for a writ of mandamus in this matter.

       4.      Owens’s Motion for Return of Property is DENIED.

       5.      The Clerk of Court shall CLOSE this case.

                                               BY THE COURT:

                                               /s/ Mitchell S. Goldberg
                                               ___________________________________
                                               MITCHELL S. GOLDBERG, J.
